— Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed the petition in this CPLR article 78 proceeding that challenged the determination of the Town of Evans to award a contract (Alternates #1, 3A, 4) to Joe Bull Sanitation Services, Inc./Browning-Ferris Industries of New York, Inc. (Joe Bull/BFI) to collect, haul and dispose of the municipal solid waste and to collect, haul and process the recyclables. The Town’s determination that Joe Bull/BFI was the lowest responsible bidder was not arbitrary and capricious and did not constitute an abuse of discretion (see, General Municipal Law art 5-A; Matter of Conduit & Found. Corp. v Metropolitan Transp. Auth., 66 NY2d 144; Matter of Note & Son v Board of Educ., 129 AD2d 873; Matter of Progressive Dietary Consultants v Wyoming County, 90 AD2d 214; Le Cesse Bros. Contr. v Town Bd., 62 AD2d 28, affd on opn below 46 NY2d 960). (Appeal from Judgment of Supreme Court, Erie County, Mintz, J. — Article 78.) Present — Green, J. P., Pine, Lawton, Fallon and Davis, JJ.